Appeal Dismissed and Memorandum Opinion filed August 30, 2018.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00423-CV

                          JOSE R VAZQUEZ, Appellant
                                          V.
                            RENE FLORES, Appellee

               On Appeal from County Civil Court at Law No. 4
                            Harris County, Texas
                      Trial Court Cause No. 1108504

                  MEMORANDUM                       OPINION
      This is an appeal from a judgment signed June 5, 2018. Appellant’s brief was
due July 9, 2018. No brief or motion for extension of time to file the brief was filed.

      On July 19, 2018, the court ordered appellant to filed a brief by August 20,
2018. We cautioned that if appellant failed to comply with our order, we would
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b). No brief or
motion for extension of time to file the brief was filed.

      Therefore, the appeal is DISMISSED.

                                   PER CURIAM

Panel consists of Justices Donovan, Wise, and Jewell.